UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7533


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JERMOL CHIN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:06-cr-00552-WDQ-1; 1:10-cv-02093-WDQ)


Submitted:   January 18, 2011             Decided:   January 28, 2011


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jermol Chin, Appellant Pro Se.      Debra Lynn Dwyer, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jermol Chin seeks to appeal the district court’s order

treating his Fed. R. Civ. P. 60(b) motion as a successive 28

U.S.C.A. § 2255 (West Supp. 2010) motion, and dismissing it on

that   basis.         The     order      is    not       appealable       unless       a    circuit

justice    or    judge       issues      a    certificate         of   appealability.              28

U.S.C. § 2253(c)(1) (2006); Reid v. Angelone, 369 F.3d 363, 369

(4th Cir. 2004).             A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”     28 U.S.C. § 2253(c)(2) (2006).                       When the district court

denies relief on the merits, a prisoner satisfies this standard

by demonstrating that reasonable jurists would find that the

district       court’s      assessment         of       the    constitutional          claims      is

debatable       or    wrong.        Slack      v.       McDaniel,      529    U.S.         473,   484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,         and    that         the    motion   states      a   debatable

claim of the denial of a constitutional right.                               Slack, 529 U.S.

at   484-85.          We    have    independently              reviewed      the   record         and

conclude       that        Chin    has       not       made     the    requisite           showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.



                                                   2
            Additionally, we construe Chin’s notice of appeal and

informal brief as an application to file a second or successive

§ 2255 motion.            United States v. Winestock, 340 F.3d 200, 208

(4th Cir. 2003).            In order to obtain authorization to file a

successive § 2255 motion, a prisoner must assert claims based on

either:     (1) newly             discovered        evidence,            not           previously

discoverable         by   due     diligence,      that     would       be    sufficient          to

establish       by    clear       and   convincing        evidence          that,        but    for

constitutional error, no reasonable factfinder would have found

the   movant     guilty         of   the    offense;       or    (2)     a       new     rule    of

constitutional law, previously unavailable, made retroactive by

the Supreme Court to cases on collateral review.                                   28 U.S.C.A.

§ 2255(h)    (West        Supp.      2010).       Chin’s    claims          do     not    satisfy

either of these criteria.                  Therefore, we deny authorization to

file a successive § 2255 motion.

            We dispense with oral argument because the facts and

legal    contentions        are      adequately     presented          in    the       materials

before    the    court      and      argument     would    not     aid       the    decisional

process.

                                                                                        DISMISSED




                                              3